Case 3:16-cr-00516-JJZ Document 1051 Filed 04/09/19                     Page 1 of 4 PageID 9941



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                         CRIMINAL NO. 3:16-CR-516-JJZ

WILTON MCPHERSON BURT (04)
CARLI ADELE HEMPEL (06)
JACKSON JACOB (08)
DOUGLAS SUNG WON (09)
MICHAEL BASSEM RIMLAWI (10)
WILLIAM DANIEL NICHOLSON IV (12)
SHAWN MARK HENRY (13)
MRUGESHKUMAR KUMAR SHAH (14)
IRIS KATHLEEN FORREST (18)
ROYCE VAUGHN BICKLEIN (21)


        GOVERNMENT’S MOTION TO CORRECT THE JURY INSTRUCTIONS


        The government files this motion to correct the jury instructions, which incorrectly

instruct the jury that if they cannot unanimously agree on an object of the conspiracy, it must

acquit the defendant under consideration. Because this is an inaccurate statement of the law, and

because the jury has indicated confusion regarding the statement, the Court should correct the

instruction.

        As the Fifth Circuit has explained, “[w]hen a deliberating jury expresses confusion and

difficulty over an issue submitted to it, the trial court’s task is to clear that confusion away with

‘concrete accuracy.’” United States v. Stevens, 38 F.3d 167, 169–70 (5th Cir. 1994) (citations

omitted). As such, the trial court can and should correct its instructions even after the jury has

retired for its deliberations but has not yet returned a verdict, if, upon reflection, the court finds

the instruction was erroneously given. See United States v. Cantu, 185 F.3d 298, 306 (5th Cir.

1999) (rejecting the defendant’s claim that the district court erred by giving supplemental
Case 3:16-cr-00516-JJZ Document 1051 Filed 04/09/19                     Page 2 of 4 PageID 9942



instructions mid-deliberation and in response to a jury question where such instructions were

responsive to the jury’s questions and allowed the jury to understand the issue presented to it);

see also United States v. Pendleton, --- F. App’x ---, 2019 WL 856592, at *10-11 (5th Cir. Feb.

21, 2019) (finding no error in the district court’s correction of the jury instructions in response to

a jury question); Baker v. United States, 156 F.2d 386, 390 (5th Cir. 1946) (affirming conviction

where district court corrected its instruction after the jury began deliberating but before a verdict

was returned); 23A CJS, Criminal Law § 1322 (“The court has the power, and it is its right and

duty, either with or without request, and at any time during the trial, to withdraw or correct its

instructions to the jury, if, on reflection, it is considered that they have been erroneously or

unnecessarily given; and even though the jury have retired they may be recalled for such

purpose.”).

        Here, the Court’s original charge to the jury that—“If you cannot [unanimously agree

upon which of the several objectives each Defendant conspired to achieve], you must find the

Defendant under consideration not guilty of conspiracy”—is an inaccurate statement of the law.

It is well-established that if the jury is unable to agree on a verdict, this results in a hung jury and

a mistrial—not an acquittal. See Richardson v. United States, 468 U.S. 317, 326 (1984) (“The

Government, like the defendant, is entitled to resolution of the case by verdict from the jury, and

jeopardy does not terminate when the jury is discharged because it is unable to agree”; rather,

where the jury is unable to agree, it is a hung jury, not an acquittal, and the government may

retry the case); Tibbs v. Florida, 457 U.S. 31, 42 (1982) (emphasizing that “disagreement among

the jurors” does not signify an acquittal and “a deadlocked jury . . . does not result in acquittal”);

see also United States v. Gonzalez, 841 F.3d 339, n.10 (5th Cir. 2016) (discussing a sister-circuit

case and indicating that where the jury fails to unanimously find an element of the offense, it is a
Case 3:16-cr-00516-JJZ Document 1051 Filed 04/09/19                   Page 3 of 4 PageID 9943



mistrial where retrial is permitted, not an acquittal); United States v. Gotti, 451 F.3d 133, 137 (2d

Cir. 2006) (holding that lack of unanimity as to an element of the offense results in a hung jury

and a mistrial, not a judgment of acquittal); Fed. R. Crim. P. 31(b)(3) (“If the jury cannot agree

on a verdict on one or more counts, the court may declare a mistrial on those counts. The

government may retry any defendant on any count on which the jury could not agree.”).

       Therefore, the Court should clear the jury’s confusion and provide it with an accurate

statement of the law by correcting the erroneous jury instruction. Specifically, the Court should

strike the final sentence on page 19 of the Jury Instructions, which states: “If you cannot agree

in that manner, you must find the Defendant under consideration not guilty of conspiracy.”



                                                      Respectfully submitted,

                                                      ERIN NEALY COX
                                                      United States Attorney

                                                      /s/ Gail Hayworth
                                                      Gail A. Hayworth
                                                      Assistant United States Attorney
                                                      Texas Bar No. 24074382
                                                      1100 Commerce Street, Third Floor
                                                      Dallas, Texas 75242
                                                      Telephone: 214.659.8681
                                                      Facsimile: 214.767.4100
Case 3:16-cr-00516-JJZ Document 1051 Filed 04/09/19                  Page 4 of 4 PageID 9944



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, I electronically filed the foregoing document with

the Clerk of Court for the United States District Court, Northern District of Texas, using the

electronic case filing system of the Court. The electronic case filing system sent a “Notice of

Electronic Filing” to all attorneys who have consented in writing to accept this Notice as service

of this document.


                                                     /s/ Gail Hayworth
                                                     Gail A. Hayworth
                                                     Assistant United States Attorney
